IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :        No. 108 MAP 2014
                              :
               Appellee       :        Appeal from the order of the
                              :        Commonwealth Court dated June 5, 2014
                              :        at No. 303 MD 2014
          v.                  :
                              :
                              :
LOUIS ALEXANDER JOHNSON A/K/A :
LEWIS JOHNSON,                :
                              :
               Appellant      :


                                   ORDER


PER CURIAM                                      DECIDED: March 25, 2015
     AND NOW, this 25th day of March, 2015, the Order of the Commonwealth Court

is AFFIRMED.